EXHIBIT 10.23

February 28, 2003

Mr. Peter Boneparth
President and Chief Executive Officer
Jones Apparel Group, Inc.
1411 Broadway
New York, NY 10018

Re: Amended and Restated Employment Agreement made March 11, 2002 between Peter
Boneparth and Jones Apparel Group, Inc. (the "Company") (the "Employment
Agreement")

 Dear Mr. Boneparth:

This will confirm our agreement to amend the terms and conditions of the
Employment Agreement, as follows:

1.  
By unanimous written consent dated January 23, 2003 (the "Consent"), the Board
of Directors of the Company authorized the issuance to you of 250,000 shares of
common stock of the Company (the "Restricted Shares") on the terms and
conditions set forth in the Consent (the "Restricted Stock Grant"), a copy of
which is attached hereto as Attachment A.
  2.  
The Restricted Stock Grant is evidenced by the Restricted Stock Agreement
attached hereto as Attachment B and is being executed and delivered by the
parties contemporaneously with the execution hereof.
  3.  
In consideration of the Restricted Stock Grant, the Employment Agreement is
hereby amended as follows:
  (a) Sections 5(c), 5(d), 5(e) and 5(f) of the Employment Agreement are hereby
deleted in their entirety.
  (b) Section 5(b) of the Employment Agreement is hereby amended to read in its
entirety as follows:

Subject to the absolute authority of the Compensation Committee of the Board of
Directors of the Company from time to time (i) to grant (or not to grant) to
eligible individuals options ("Options") to purchase common stock of the Company
("Common Shares") and (ii) to issue (or not to issue) Common Shares of the
Company subject to vesting requirements ("Restricted Shares"), it is the
intention of the Company and the expectation of the Executive that while the
Executive is employed hereunder, the Executive will receive Options and/or
Restricted Shares

1

--------------------------------------------------------------------------------

annually beginning in calendar year 2003, on the following terms and conditions
(and any Options or Restricted Shares so granted and issued shall be subject to
the following terms and conditions, which shall govern any conflicts between the
terms hereof and any terms and conditions in any stock option or restricted
stock agreement):
  (i) Target awards will be in an amount (plus or minus 25%) equal to 300% of
Executive's salary;
  (ii) For purposes of determining the number of shares subject to a given
Option or of Restricted Shares, the value of such Option or Restricted Shares
grant shall be determined using the Black-Scholes valuation method, or another
generally recognized valuation method which is then being used uniformly by the
Company for its senior executives;
  (iii) The exercise price per share of the Options shall be not less than the
fair market value of a Common Share on the date of grant, and the Options shall
expire on the tenth anniversary of the date of grant; and
  (iv) The Options or Restricted Shares shall vest ratably on the first three
anniversaries of the date of grant and shall contain such other vesting
restrictions as the Compensation Committee shall determine; provided however,
that all such Options or Restricted Shares and all other options to purchase
Common Shares and Restricted Shares then held by the Executive which are not
then vested (in the aggregate being referred to as herein as "Accelerated
Options/Restricted Shares") shall become fully vested and immediately
exercisable during the remaining original term of each such Accelerated Option,
and all such Restricted Shares shall be immediately free of restrictions, as the
case may be, upon the occurrence of any of the following events ("Acceleration
Events"): Executive's Retirement (as defined herein), death, Disability (as
defined herein), a Change in Control (as defined herein), and termination of
Executive's employment by the Company without Cause or by the Executive for Good
Reason; and
  (v) The Options and/or Restricted Shares shall be granted on such other terms
and conditions as are generally made applicable to Options and Restricted Shares
granted to the other senior executives of the Company.

2

--------------------------------------------------------------------------------

(c) Section 6(b)(ii) of the Employment Agreement is hereby amended to read in
its entirety as follows:

In addition to the foregoing and notwithstanding any other agreement between the
Executive and the Company, all Accelerated Options/Restricted Shares which were
held by the Executive at the time of the Executive's Retirement, death or the
Disability Termination Date, shall become fully exercisable and shall remain
exercisable by the Executive or by the Executive's estate or his representative
during the remaining original term of the Accelerated Option in the case of the
Executive's Retirement or Disability, or during the 3-year period following the
date of the Executive's death, and all such Restricted Shares shall be free of
restrictions, as the case may be.

 

(d) Section 6(c)(ii) of the Employment Agreement is hereby amended to read in
its entirety as follows:

In addition to the foregoing and notwithstanding any other agreement between the
Executive and the Company, all Accelerated Options/Restricted Shares which were
held by the Executive at the time of the termination of the Executive's
employment by the Company without Cause or by the Executive for Good Reason
(whether or not following a Change of Control), shall become fully exercisable
and shall remain exercisable for the same period following termination as would
apply if the Executive's employment had not terminated, and all such Restricted
Shares shall be free of restrictions, as the case may be.

Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this letter agreement and by returning it to the Company.

Very truly yours,

JONES APPAREL GROUP, INC.

By: /s/ Ira M. Dansky
Executive Vice President

Agreed to in all respects:

/s/ Peter Boneparth
Peter Boneparth

3